Judgment, Supreme Court, .New York County (Herbert Adlerberg, J.), rendered October 7, 1994, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, and imposing a mandatory surcharge of $150, unanimously affirmed.
Defendant’s claim that the mandatory surcharge should be waived on the ground of unreasonable hardship is premature (People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.